Citation Nr: 0919604	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In April 2006, the Board reopened the Veteran's previously 
denied claim of entitlement to service connection for PTSD 
and remanded this case, as to the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee disorder, 
and service connection for PTSD and depression, for 
additional development.  The file has now been returned to 
the Board for further consideration.

The Board notes that the Veteran's June 2001 claim included 
entitlement to service connection for abnormal urinalysis.  
Also, in a statement dated in October 2002, the Veteran 
raised the issue of entitlement to service connection for 
dysthymia.  It does not appear that the RO has adjudicated 
these issues.  Thus, the issues of entitlement to service 
connection for abnormal urinalysis and dysthymia are referred 
back to the RO for appropriate action.

In February 2006, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has 
been associated with the claims file. 



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee disorder was previously denied in a July 
1999 Board decision.  The Veteran was notified of that 
decision but failed to perfect a timely appeal.  The decision 
became final.

2.  Evidence received since the last final denial in July 
1999 is, in part, not cumulative or redundant, however, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The Veteran has been diagnosed with PTSD that is 
medically attributed to a stressor he experienced during his 
service.

4.  The Veteran's depression first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision that denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2000).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  Depression was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter from the RO, dated in August 2001, before 
the initial adjudication of the claims, the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

An August 2006 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for depression, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that a March 2007 VCAA notification satisfied the Kent 
requirement.  

However, as will be discussed below, the Veteran's claim was 
filed in June 2001, prior to the most recent change to the 
definition of new and material evidence on August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630- 32 (Aug. 29, 2001).   While 
the August 2001 VCAA letter did not provide the Veteran with 
notice of the definition of new and material evidence 
applicable to his claim, such was thoroughly discussed by 
ratings decisions dated in April 2002 and August 2002.  

The Board finds that any defect with regard to the timing or 
content of the notice, as to the appropriate definition of 
new and material evidence, to the Veteran is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the Veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was most-recently afforded a VA examination in 
September 2008 and a specific opinion as to his claim of 
entitlement to service connection for PTSD was obtained.  A 
VA examination as to the Veteran's claim of entitlement to 
service connection for depression is not required in this 
case.  While there is medical evidence of record indicating a 
current disability or persistent or recurrent symptoms of a 
disability, there is no evidence of an in-service event, 
injury, or disease with which an examiner may associate such 
disability or symptoms of a disability.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

In a decision dated in July 1999, the Board denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R.         §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the July 1999 decision became final because the Veteran 
did not file a timely appeal.

While the RO, by rating decisions dated in April 2002 and 
August 2002, declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for a right 
knee disorder on the basis that new and material evidence had 
not been received, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for a right 
knee disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
June 2001.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  

The Board notes, as an aside, that the definition of "new and 
material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001.  
Thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630- 32 (Aug. 29, 2001); 38 C.F.R.   § 
3.156(a) (2008).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence before VA at the time of the prior 
final decision consisted of:  the Veteran's service personnel 
and treatment records; private treatment records dated from 
October 1984 to November 1984; VA treatment records dated 
from February 1995 to January 1999, including reports of VA 
examinations dated in May 1986 and March 1996; police report 
dated in 1984; reports of injury as to claimed injuries 
occurring in 1969 and 1984; Administrative Decision dated in 
July 1987; transcripts of the Veteran's hearings before the 
RO in August 1996 and before the Board in March 1999; and the 
Veteran's own statements.  

The Board, in its July 1999 decision, found that there was no 
evidence demonstrating that the Veteran's right knee disorder 
was either incurred in or aggravated during service, or that 
osteoarthritis manifested within one year of service, and the 
claim was denied.  In so finding, the Board placed emphasis 
on the evidence of record attributing the Veteran's right 
knee disorder to a 1984 motor vehicle accident. 

Relevant evidence received since the last final decision 
includes VA treatment records dated from January 1995 to July 
2008, including report of VA examination dated in December 
2001, transcript of the Veteran's hearing before the Board in 
February 2006, and the Veteran's own statements.  

The Board finds that while the evidence received since the 
last final decision was, in part, not previously submitted to 
agency decision makers, the evidence does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Significantly, the evidence received since the last final 
decision does not indicate that the Veteran's right knee 
disorder incurred in or was aggravated during service, or 
that osteoarthritis manifested within one year of service.  
The evidence received since the last final decision does not 
indicate a relationship between the Veteran's current right 
knee disorder and his period of service.  

Although the Veteran has submitted new evidence that was not 
before the Board in July 1999, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. Thus, the claim of entitlement to service 
connection for a right knee disorder is not reopened and the 
benefits sought on appeal remain denied.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's claimed 
depression is classified as a psychosis.  However, PTSD is 
not classified as a psychosis, and service connection for 
PTSD may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam from March 22, 1969 to 
March 21, 1970.  However, additional service personnel 
records indicate that the Veteran was recommended for 
discharge in November 1969, and his DD-214 indicates that he 
separated from service on January 4, 1970.  Thus, it is 
unclear to the Board the precise date upon which the Veteran 
completed his service in the Republic of Vietnam.  During the 
period that the Veteran served in the Republic of Vietnam he 
was attached to the A Troop 3rd Squadron 4th Cavalry 25th 
Infantry Division, stationed at Camp Chu Chi.  

The Veteran's service personnel records reveal that he served 
in the Army as a supply and auto repair parts specialist.  
The Veteran's service personnel records are silent for awards 
or citations that are indicative of participation in combat.  
The Board notes that the Veteran has submitted evidence of 
receipt of an Army Commendation Medal, given in September 
1969 for meritorious achievement in connection with military 
operations against a hostile force during the period from 
July 1, 1969 to August 31, 1969.  This Army Commendation 
Medal, however, was given to the Veteran without a "V" 
designation for valor and is not indicative of combat 
service.  Thus, the Veteran's reported PTSD stressors must be 
verified in order for service connection for PTSD to be 
warranted.    

The Veteran asserts that his service in the Republic of 
Vietnam exposed him to combat stressors that support a PTSD 
diagnosis.  Specifically, in a February 2004 response to a 
PTSD Questionnaire and in statements dated in March 2004, the 
Veteran reported witnessing the death of two of his fellow 
service members by enemy fire in the Tay Ninh province in 
separate incidents in June 1969.  

The Veteran's service treatment records are negative for 
evidence of any chronic psychiatric disability during 
service.  The Board notes that report of neuropsychiatric 
examination, dated in November 1969 and conducted in 
conjunction with the Veteran's discharge from service, 
indicates that he was diagnosed with a character behavior 
disorder and a passive aggressive personality.  The examiner 
noted that no psychiatric disease or defect which warranted 
disposition through medical channels existed at that time. 

The Veteran underwent VA psychiatric evaluation in September 
2008.  At that time, the Veteran reported that he 
occasionally has an anxiety dream in which he sees a buddy 
being killed.  The Veteran reported that this event occurred 
during his service in Vietnam.  The Veteran reported that his 
buddy was shot in the head by a sniper.  The Veteran reported 
that he has had symptoms of PTSD for many years and that he 
is treated for PTSD on an out-patient basis.  The Veteran 
reported that he is startled easily, and that he does not 
like to go hunting in the dark.  The examiner diagnosed the 
Veteran with chronic PTSD, and opined that it is at least as 
likely as not that the Veteran has PTSD based on a credible 
verified stressor event in service, as verified by the 
Veteran.  The examiner noted that he reviewed the Veteran's 
claims file.  

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

As discussed above, the Veteran asserts that he witnessed the 
death of two fellow service members.  The Veteran reported 
that he witnessed the death of H.M. on June 5, 1969 in Tay 
Ninh.  The Veteran reported that H.M. was hit by multiple 
shots, and that even his weapon was hit by bullets.  The 
Veteran also reported that he witnessed the death of A.P. on 
June 15, 1969 in Tay Ninh.  The Veteran reported that he was 
in the mess hall, reading his mail, and the base took 
incoming fire.  The Veteran reported that A.P. was shot in 
the back of his head, and that he was removed by helicopter.  
Records obtained by the U.S. National Archives and Records 
Administration indicate that the two service members named by 
the Veteran died by enemy fire in Tay Ninh on the dates the 
Veteran listed.  While the evidence of record does not 
specifically place the Veteran with the named service members 
at the time of their deaths, because the Veteran and the 
deceased service members were assigned to the same unit, and 
because there is no evidence of record to indicate that the 
Veteran could not have witnessed the death of the service 
members, the Board finds, giving the Veteran the benefit of 
the doubt, that the evidence of record verifies the Veteran's 
reported stressors.

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, per the September 2008 VA 
examination report, the Board finds that the Veteran's claim 
of entitlement to service connection for PTSD is warranted.  
All reasonable doubt has been resolved in favor of the 
claimant in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Depression

As discussed above, the Veteran's service treatment records 
are negative for evidence of any chronic psychiatric 
disability during service.  The Board notes that report of 
neuropsychiatric examination, dated in November 1969 and 
conducted in conjunction with the Veteran's discharge from 
service, indicates that he was diagnosed with a character 
behavior disorder and a passive aggressive personality.  The 
examiner noted that no psychiatric disease or defect which 
warranted disposition through medical channels existed at 
that time.  As there is no evidence that depression was 
actually diagnosed in service, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for depression.  38 C.F.R. § 3.303(b).  
The Board notes that VA treatment records dated in January 
1999 indicate that while depression was not included in the 
Veteran's list of diagnoses, he was prescribed medication for 
depression.  The first evidence of record indicating a 
diagnosis of depression dated in June 1999.  At that time, 
the Veteran sought VA treatment and was diagnosed with mild 
depression.  The Veteran's VA treatment records dated from 
June 1999 to March 2004 indicate that he was diagnosed with, 
and treated for, depression on a number of occasions. 

There is no evidence of record indicating that a treating 
professional opined as to a relationship between the 
Veteran's depression and his period of active service.

The first evidence of record reflecting that the Veteran was 
diagnosed with depression is dated in June 1999, nearly 29 
years after his separation from active service.  The Veteran 
is thus not entitled to service connection on a presumptive 
basis because depression, classified as a psychosis, did not 
manifest to a compensable degree within one year following 
his separation from service.  Additionally, in view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
depression during the Veteran's period of active service.  As 
there is no evidence of treatment of depression during 
service, the Board finds that a VA examination is not 
required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no evidence establishing a medical nexus 
between military service and the Veteran's depression.  Thus, 
service connection for depression is not warranted on a 
direct basis.

The Board has considered the assertions of the Veteran 
indicating that his depression is related to his period of 
active service.  However, to the extent that the Veteran 
relates his depression to his service, his opinion is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's depression first manifested many years after 
his period of active service and is not related to his active 
service or to any incident therein.  




	(CONTINUED ON NEXT PAGE)




The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
depression, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for PTSD is granted, subject to the laws 
and regulations governing monetary awards.

Service connection for depression is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


